DETAILED ACTION
This office action response the Request for Continued Examination application on 03/04/2022.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on March 04, 2022. Claims 1, 12 and 19 have been amended. Claim 1-20 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 19 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrum et al. (U.S. Patent Application Publication No. 2015/0372996), (“Schrum”, hereinafter), in view of Pigeon et al. (U.S. Patent Application Publication No. 20150323582 A1), (“Pigeon”, hereinafter).

As per Claim 1, Schrum discloses a device comprising: 
a receiver configured to couple to a network to receive a set of frames over the network ([see, e.g., a first network device receives an encrypted message from a second network device, message format also includes as a frames, [0026, 0068], and Fig. 6-7]);

at least one processor coupled to the receiver ([see, e.g., a processor 105, [0021], and Fig. 1]); 
a non-transistor computer-readable memory coupled to the processor and storing instructions that cause the at least one processor to: 
identify a first value of a first field in the first packet ([see, e.g., wherein determine a cryptographic message integrity code (MIC) for the message, identify first the encryption key of subset field of the first value encryption keys in the first packet, [0066, 0077], and Fig. 7]);
identify a second value of a second field in the second packet ([see, e.g., wherein determine a cryptographic message integrity code (MIC) for the message, identify the second encryption key of a subset field of the second value encryption keys in the first packet, [0066-0069, 0077], and Fig. 7]), 
compare the first value to the second value ([see, e.g., wherein the multiple encryption keys generated a valid MIC, may compare a message field value against an expected encryption keys generated value, each value as hash value may be truncated to generate the predetermined number of bits, [0064-0066, 0086], and Fig. 7]); and 
determine a communication protocol of the set of frames based on the comparison of the first value to the second value ([see, e.g., determine that the 
Schrum doesn’t appear explicitly disclose: wherein the second field identifies a same type of information as the first field.
However, Pigeon discloses wherein the second field identifies a same type of information as the first field ([see, e.g., obtains said time difference from the value provided by the timer ZC_TX is the same information comparing the predefined threshold ZC_TH time information [0077], and Fig. 3]).
In view of the above, having the system of Schrum and then given the well-established teaching of Pigeon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Schrum as taught by Pigeon. The motivation for doing so would have been to provide determining the phase of the powerline communication results improved efficiency of the electric power supply system (Pigeon, ¶ [0008-0009]). 
 As per Claim 12, is the method claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 12 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 1.
As per Claims 2, 13,  Schrum further discloses wherein the first packet includes a first beacon packet ([see, e.g., a first the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]), and the second packet includes a second beacon packet ([see, e.g., a second the 
As per Claims 3, 14, Schrum further discloses wherein the instructions to determine the communication protocol cause the at least one processor to determine the communication protocol from among a first protocol that corresponds to a change between the first value and the second value and a second protocol that corresponds to the first value and the second value being equal ([0025-0026, 0066-0069, 0076], and Fig. 6-7]). 
As per Claims 4, 15, Schrum further discloses wherein the first field includes a seventh byte of the first packet, and the second field includes a seventh byte of the second packet ([see, e.g., wherein the MIC may be determined across a payload portion of the message, the payload is a payload having a number of bytes that is less than or equal to 12 bytes, [0025-0026, 0066], and Fig. 6-7]). 
As per Claims 6, 16, Schrum further discloses wherein the first field includes a sixth byte of the first packet, and the second field includes a sixth byte of the second packet ([see, e.g., payload is a payload having a number of bytes that is less than or equal to 12 bytes, [0025-0026], and Fig. 6-7]). 
As per Claim 8, Schrum and Pigeon disclose the device of claim 3, and Schrum further discloses wherein the first protocol corresponds to the second value being incremented from the first value ([see, e.g., The client network device may increment the reservation request identifier each time it transmits a new reservation request, [0097], and Fig. 9]). 
As per Claim 9, Schrum and Pigeon disclose the device of claim 1, and Schrum further discloses wherein the non-transistor computer-readable memory stores instructions that cause the at least one processor to: 
join the device to the network using the determined communication protocol ([see, e.g., the master network device reserves a set of communication slots to assign to the dynamically registered client network devices, [0052, 0057], and Fig. 4]); and 
use the determines communication protocol to transmit and receive data over the network ([see, e.g., determine that the decrypted message for slotted message access protocol (S-MAP) that generated by each of the encryption keys based on the compare a message field value against an expected encryption keys generated value, [0020, 0064-0066, 0086], and Fig. 7]).  
As per Claims 10, 18, Schrum further discloses wherein the network includes a power line network ([see, e.g., the first network device and the second network device are configured to implement at least one powerline communication (PLC) protocol, claim 13, [0018-0020]]). 
As per Claim 19, Schrum discloses a device comprising: 
a receiver configured to couple to a network to receive a set of frames over the network ([see, e.g., a first network device receives an encrypted message from a second network device, message format also includes as a frames, [0026, 0068], and Fig. 6-7]), 
wherein the set of frames includes a first packet ([see, e.g., a first the encryption key with in the beacon message may include an encrypted payload portion, [0025, 
a network protocol detection circuit coupled to the receiver and configured to:  
identify a first value of a first field in the first packet ([see, e.g., wherein determine a cryptographic message integrity code (MIC) for the message, identify first the encryption key of subset field of the first value encryption keys in the first packet, [0066, 0077], and Fig. 7]);
 identify a second value of a second field in the second packet ([see, e.g., wherein determine a cryptographic message integrity code (MIC) for the message, identify the second encryption key of a subset field of the second value encryption keys in the first packet, [0066-0069, 0077], and Fig. 7]), 
compare the first value to the second value ([see, e.g., wherein the multiple encryption keys generated a valid MIC, may compare a message field value against an expected encryption keys generated value, each value as hash value may be truncated to generate the predetermined number of bits, [0064-0066, 0086], and Fig. 7]); and
 determine a communication protocol of the set of frames based on the comparison of the first value to the second value ([see, e.g., determine that the decrypted message for slotted message access protocol (S-MAP) that generated by each of the encryption keys based on the compare a message field value against an expected encryption keys generated value, [0020, 0064-0066, 0086], and Fig. 7]).
Schrum doesn’t appear explicitly disclose: wherein the second field identifies a same type of information as the first field.

In view of the above, having the system of Schrum and then given the well-established teaching of Pigeon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Schrum as taught by Pigeon. The motivation for doing so would have been to provide determining the phase of the powerline communication results improved efficiency of the electric power supply system (Pigeon, ¶ [0008-0009]). 
As per Claim 20, Schrum and Pigeon disclose the device of claim 19, and Schrum further discloses wherein the first packet includes a first beacon packet ([see, e.g., a first the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]), and the second packet includes a second beacon packet ([see, e.g., a second the encryption key with in the beacon message may include an encrypted payload portion, [0025, 0066-0069, 0076], and Fig. 6-7]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schrum et al. (U.S. Patent Application Publication No. 2015/0372996), (“Schrum”, hereinafter), in view of Pigeon et al. (U.S. Patent Application .
As per Claims 5, 7, Schrum doesn’t appear explicitly disclose: wherein the first protocol conforms to Specification for PoweRline Intelligent Metering Evolution, revision R1.4 and the second protocol conforms to at least one of PoweRline Intelligent Metering Evolution, revision R1.4 in a backward compatible mode or Specification for PoweRline Intelligent Metering Evolution, revision R1.3.6.  
However, PRIME discloses wherein the first protocol conforms to Specification for PoweRline Intelligent Metering Evolution, revision R1.4 and the second protocol conforms to at least one of PoweRline Intelligent Metering Evolution, revision R1.4 in a backward compatible mode or Specification for PoweRline Intelligent Metering Evolution, revision R1.3.6 (PRIME: on pages 187-188, lines 3277-3311, 5414-5418 and Fig. 111, and 112, a service node knows whether it is registered to a PRIME v1.4 (standard or compatibility mode) or a PRIME v1.3.6 network, discloses). 
In view of the above, having the system of Schrum and then given the well-established teaching of PRIME, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Schrum as taught by PRIME. The motivation for doing so would have been to provide monitoring of device operation based on specified criteria results enhanced the modulation scheme robustness over the narrowband data transmission system based on OFDM modulations scheme to ensure interoperability between devices and allow different implementations (PRIME: page 18, 145, lines 8-16, and lines 2533-2539).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schrum et al. (U.S. Patent Application Publication No. 2015/0372996), (“Schrum”, hereinafter), in view of Pigeon et al. (U.S. Patent Application Publication No. 20150323582 A1), (“Pigeon”, hereinafter), and further in view of Vijayasankar et al. (U.S. Patent Application Publication No. 2013/0051446), (“Vijayasankar”, hereinafter). 
As per Claim 11, Schrum and Pigeon disclose the device of claim 1, and Schrum doesn’t appear explicitly disclose: wherein the receiver includes: an analog front end configured to couple to the network to receive a set of OFDM symbols that make up the set of frames; and a demodulator coupled to the analog front end and configured to demodulate the set of OFDM symbols to determine the set of frames.  
However, Vijayasankar discloses an analog front end configured to couple to the network to receive a set of OFDM symbols that make up the set of frames ([see, e.g., PLC controller 25 includes analog-to-digital converter (ADC) function 34, which converts the analog signal received by receiver 26 into digital data, [0035], and Fig. 3]); and 
a demodulator coupled to the analog front end and configured to demodulate the set of OFDM symbols to determine the set of frames ([see, e.g., demodulation of the OFDM digital data is disclosed, [0035, 0045], and Fig. 6]). 
In view of the above, having the system of Schrum and then given the well-established teaching of Vijayasankar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Schrum as taught by Vijayasankar. The motivation for doing so would have been to provide a power line communication (PLC) node device results 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468